Citation Nr: 0427440	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son-in-law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant in this case is an individual who claims to 
have served in the United States Armed Forces in the Far 
East.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC in March 2004.  The 
development requested has been completed to the extent 
possible, and the claim has been returned to the Board for a 
decision.  


FINDING OF FACT

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the service requirements to be 
considered a veteran and he does not have basic eligibility 
for VA benefits. 38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background        

The appellant filed a claim for VA benefits in April 2002.  
He urges that he should be granted benefits because he fought 
against the Japanese in World War II on the side of the 
United States as a Philippine soldier.  He has attempted to 
verify his service by submitting the following: (1) an 
affidavit signed by himself attesting to his service, dated 
in August 2001; (2) hearing testimony supporting his claim;  
(3) an Affidavit for Philippine Army Personnel showing he was 
inducted in October 1941, separated from his unit in March 
1942, recuperated from March to April 1942, in civilian 
status from April 1942 to August 1945, at which time he 
reported to military control and was separated; (3) 
mobilization orders from the Commonwealth of the Philippines 
Army ordering him to report to service in the K Co., 3rd Bn. 
21st Infantry Regiment in May 1939 with a serial number [redacted]
[redacted]; (4) a certificate from the General Headquarters, Armed 
Forces of the Philippines, dated in March 2002 showing he had 
service in the USAFFE from October 1941 to August 1945; and 
(5) a letter translated and dated in 2003 from a comrade, who 
claimed to have served with him in the USAFFE during World 
War II.  

The claimant has alleged service from in the Army of the 
Philippines from October 1941 to August 1945, with the last 
known grade of private.  He claims his unit was captured in 
Bataan he was able to escape.  He claims he now has medical 
disabilities related to his service.

In April 2002, the RO requested verification of the 
appellant's service and any service medical records from the 
service department as reflected in a VA Form 21-3101 (JF).  
The identifying information provided by the RO was obtained 
from the appellant's claim form and supplemental information 
provided in the aforementioned documents.  This included the 
appellant's name, as well as his spouse's name.  Service 
dates provided included induction in October 1941 and 
separation from in March 1942, as reflected in his Affidavit 
for Philippine Army Personnel.  An "all service number" was 
noted.  In July 2002, a response was received from the NPRC 
indicating that the claimant had no service as a member of 
the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.  
The RO wrote to the claimant and informed him of the denial 
of his claim in August 2002, based on no eligible service.  
An August 2002 RO request to the NPRC produced a negative 
result, with the notation to file without action in October 
2002.  

The appellant was provided a Statement of the Case (SOC) in 
November 2002 regarding whether he met the basic eligibility 
requirements for VA benefits.  In the SOC he was informed of 
the evidence of record, the procedural history of the case, 
the laws and regulations as to establishing recognized 
service, and an explanation of the decision in the case.

The RO sent another request to the NPRC in April 2003, 
listing a different separation date, August 1945, and a new 
Army serial number.  In April 2003, the NPRC responded in 
August 2003 that no change was warranted, see prior reports 
dated in October 2002 and July 2002.  

The appellant adamantly maintains that he is a World War II 
veteran who faithfully performed service on behalf of the 
United States, and thus deserves to be considered eligible 
for VA benefits.  He contends that the RO was incorrect in 
denying his claim.  He also maintained, in an affidavit 
submitted in July 2003, that improper spellings of his name 
by VA personnel may have contributed to the inability to 
verify his service through NPRC.  He noted that he received a 
letter from VA listing his first name a ending in an "o" 
when in fact it ends in an "a".  

The previous requests for service verification list the 
appellant's name properly.  However, in the July 2003 
affidavit, he also listed his parents' names.  These were 
previously unavailable.  As these may be used as identifiers 
to verify service, the RO made yet another request to the 
NPRC in April 2004.  That VA form 3101 (JF) lists his parents 
names as well as the verified spelling of his name.  In a 
response dated in May 2004, the NPRC reported that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  

Analysis

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the present claim.  Accordingly, VA's duty to notify 
and assist does not extend to this claim.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2003).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

As to the matter of the appellant's basic eligibility for VA 
benefits based on his service, he submitted a copy of a 
certificate showing that he has valid Philippine service as 
recognized by certain components of the Philippine government 
and that he separated from his unit in March 1942, returned 
to civilian life and was ultimately discharged August 1945.  
However, VA is not bound by Philippine Army or other 
government determinations of service.  The NPRC found, based 
on U.S. service department records, no qualifying service in 
July 2002, October 2002, April 2003, and May 2004.  The 
searches involved all of the appellant's possible names, 
service numbers, and alternate identifiers.  As noted above, 
the Court has held that a service department determination as 
to an individual's service shall be binding on VA.  See Duro; 
Dacoron.  Moreover, there has been no new evidence presented 
since the May 2004 NPRC search which is different from the 
evidence already considered, that would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Therefore, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, the Board concludes that he is not a "veteran" for 
purposes of entitlement to VA benefits, and his claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



